UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 20-F (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report……………. Commission File Number 001-35464 CAESARSTONE SDOT-YAM LTD. (Exact Name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) Kibbutz Sdot-Yam MP Menashe, 3780400 Israel (Address of principal executive offices) Yosef Shiran Chief Executive Officer Caesarstone Sdot-Yam Ltd. MP Menashe, 3780400 Israel Telephone: +972 (4) 636-4555 Fascimile: +972 (4) 636-4400 (Name, telephone, email and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Securities Act of 1933 (“Securities Act”): Title of each class Name of each exchange on which registered Ordinary Shares, par value NIS 0.04 per share Nasdaq Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2013: 34,739,315 ordinary shares, NIS 0.04 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YesxNoo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”): Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes TNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 229.405 of this chapter), and (2) has been subject to such filing requirements for the past 90 days: Yes TNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer £ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPT International Financial Reporting Standards as issued Other£ by the International Accounting Standards Board£ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 ¨Item 18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes£NoT PRELIMINARY NOTES Introduction As used herein, and unless the context suggests otherwise, the terms “Caesarstone,” “Company,” “we,” “us” or “ours” refer to Caesarstone Sdot-Yam Ltd. and its consolidated subsidiaries.In this document, references to “NIS” or “shekels” are to New Israeli Shekels, and references to “dollars,” “USD” or “$” refer to U.S. dollars. Our reporting currency is the U.S. dollar. Our functional currency through June 30, 2012 was the NIS. For the periods in which our functional currency was the NIS, our consolidated financial statements were translated into U.S. dollars using the current rate method as follows: assets and liabilities were reflected using the exchange rate at the balance sheet date; revenues and expenses were reflected at the average exchange rate for the relevant period; and equity accounts were reflected using the exchange rate at the relevant transaction date. Translation gains and losses were reported as a component of shareholders’ equity. Starting on July 1, 2012, our functional currency became the U.S. dollar. The functional currency of each of our non-U.S. subsidiaries is the local currency in which it operates. These subsidiaries’ financial statements are translated into the U.S. dollar, the parent company’s functional currency, using the current rate method. Other financial data appearing in this annual report that is not included in our consolidated financial statements and that relate to transactions that occurred prior to December 31, 2013 are reflected using the exchange rate on the relevant transaction date. With respect to all future transactions, U.S. dollar translations of NIS amounts presented in this annual report are translated at the rate of $1.00 NIS 3.471, the representative exchange rate published by the Bank of Israel as of December 31, 2013. Market and Industry Data and Forecasts This annual report includes data, forecasts and information obtained from industry publications and surveys and other information available to us. Some data is also based on our good faith estimates, which are derived from management’s knowledge of the industry and independent sources. Forecasts and other metrics included in this annual report to describe the countertop industry are inherently uncertain and speculative in nature and actual results for any period may materially differ. We have not independently verified any of the data from third-party sources, nor have we ascertained the underlying assumptions relied upon therein. While we are not aware of any misstatements regarding the industry data presented herein, estimates and forecasts involve uncertainties and risks and are subject to change based on various factors, including those discussed under the headings “—Forward-Looking Statements” and “ITEM 3: Key Information—Risk Factors” in this annual report. Unless otherwise noted in this annual report, Freedonia Custom Research, Inc. (“Freedonia”) is the source for third-party industry data and forecasts. The Freedonia Report, dated March 13, 2013, represents data, research opinion or viewpoints developed independently on our behalf and does not constitute a specific guide to action. In preparing the report, Freedonia used various sources, including publically available third party financial statements; government statistical reports; press releases; industry magazines; and interviews with manufacturers of related products (including us), manufacturers of competitive products, distributors of related products, and government and trade associations. Growth rates in the Freedonia Report are based on many variables, such as currency exchange rates, raw material costs and pricing of competitive products, and such variables are subject to wide fluctuations over time. The Freedonia Report speaks as of its final publication date (and not as of the date of this filing), and the opinions and forecasts expressed in the Freedonia Report are subject to change by Freedonia without notice. We have inquired of Freedonia, and been informed that as of the date of this filing, there has been no change in the Freedonia Report, and Freedonia has not reviewed such report from the date of its publication by Freedonia. Forward-Looking Statements In addition to historical facts, this annual report on Form 20-F contains forward-looking statements within the meaning of Section 27A of the U.S. Securities Act of 1933, as amended (“Securities Act”), Section 21E of the U.S. Securities Exchange Act of 1934, as amended, (“Exchange Act”) and the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. We have based these forward-looking statements on our current expectations and projections about future events. These statements include but are not limited to: Ÿ our ability to respond to new market developments; Ÿ our intent to penetrate further our existing markets and penetrate new markets; Ÿ our belief in the sufficiency of our cash flows to meet our needs for the next year; Ÿ our plans to invest in developing, manufacturing and offering innovative products; Ÿ our plans to complete our fifth production line at our manufacturing facility located in the Bar-Lev Industrial Park in northern Israel (our “Bar-Lev manufacturing facility”) currentlyplanned to be operational during the second quarter of 2014, and our plans to build a manufacturing facility with capacity for two production lines in Georgia, United States, with the first production line planned to be operational during the second quarter of 2015 and the second production line planned to be operational in the fourth quarter of 2015; Ÿ our plans to invest in the promotion and strengthening of our brand; Ÿ our plans to invest in research and development for the development of new quartz products; Ÿ our ability to increase quartz’s penetration in our existing markets and new markets; Ÿ our ability to acquire third-party distributors, manufacturers and raw material suppliers; Ÿ our plans to continue our international presence; Ÿ our expectations regarding future prices of quartz, polyester and other polymer resins and pigments; Ÿ future foreign exchange rates, particularly the Australian dollar, NIS, Canadian dollar and the Euro; and Ÿ our expectations regarding our future product mix. These statements may be found in the sections of this annual report on Form 20-F entitled “ITEM 3: Key Information—Risk Factors”, “ITEM 4: Information on Caesarstone”, “ITEM 5: Operating and Financial Review and Prospects”, “ITEM 10: Additional Information—Taxation—United States Federal Income Taxation—passive foreign investment company considerations” and elsewhere in this annual report. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in “ITEM 3: Key Information—Risk Factors” and elsewhere in this annual report. In addition, statements that use the terms “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements. All forward-looking statements in this annual report reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties that could cause our actual results to differ materially from future results expressed or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict. You should not put undue reliance on any forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. TABLE OF CONTENTS Page PART I ITEM 1: Identity of Directors, Senior Management and Advisers 1 ITEM 2: Offer Statistics and Expected Timetable 1 ITEM 3: Key Information 1 A. Selected Financial Data 1 B. Capitalization and Indebtedness 5 C. Reasons for the Offer and Use of Proceeds 5 D. Risk Factors 6 ITEM4: Information on Caesarstone 27 A. History and Development of Caesarstone 27 B. Business Overview 28 C. Organizational Structure 36 D. Property, Plants and Equipment 36 ITEM 4A: Unresolved Staff Comments 37 ITEM 5: Operating and Financial Review and Prospects 37 A. Operating Results 37 B. Liquidity and Capital Resources 59 C. Research and Development, Patents and Licenses 62 D. Trend Information 62 E. Off-Balance Sheet Arrangements 63 F. Contractual Obligations 63 ITEM 6: Directors, Senior Management and Employees 64 A. Directors and Senior Management 64 B. Compensation of Officers and Directors 68 C. Board Practices 71 D. Employees 84 E. Share Ownership 85 ITEM 7: Major Shareholders and Related Party Transactions 85 A. Major Shareholders 85 B. Related Party Transactions 87 C. Interests of Experts and Counsel 92 ITEM 8: Financial Information 92 A. Consolidated Financial Statements and Other Financial Information 92 B. Significant Changes 97 ITEM 9: The Offer and Listing 97 A. Offer and Listing Details 98 B. Plan of Distribution 98 C. Markets 98 D. Selling Shareholders 98 E. Dilution 98 F. Expenses of the Issue 98 ITEM 10: Additional Information 98 A. Share Capital 98 B. Memorandum of Association and Articles of Association 99 C. Material Contracts D. Exchange Controls E. Taxation F. Dividends and Paying Agents G. Statement by Experts H. Documents on Display I. Subsidiary Information ITEM 11: Quantitative and Qualitative Disclosures About Market Risk ITEM 12: Description of Securities Other Than Equity Securities PART II ITEM 13: Defaults, Dividend Arrearages and Delinquencies ITEM 14: Material Modifications to the Rights of Security Holders and Use of Proceeds ITEM 15: Controls and Procedures ITEM 16: Reserved ITEM 16A: Audit Committee Financial Expert ITEM 16B: Code of Ethics ITEM 16C: Principal Accountant Fees and Services ITEM 16D: Exemptions from the Listing Standards for Audit Committees ITEM 16E: Purchases of Equity Securities by the Company and Affiliated Purchasers ITEM 16F: Change in Registrant’s Certifying Accountant ITEM 16G: Corporate Governance ITEM 16H: Mine Safety Disclosures PART III ITEM 17: Financial Statements ITEM 18: Financial Statements ITEM 19: Exhibits PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2: Offer Statistics and Expected Timetable Not applicable. ITEM 3: Key Information A. Selected Financial Data You should read the following selected consolidated financial data in conjunction with “ITEM 5: Operating and Financial Review and Prospects” and our consolidated financial statements and the related notes included elsewhere in this annual report on Form 20-F. The consolidated income statement data for the years ended December 31, 2011, 2012 and 2013 and the consolidated balance sheet data as of December 31, 2012 and 2013 are derived from our audited consolidated financial statements included in “ITEM 18: Financial Statements”, which have been prepared in accordance with generally accepted accounting principles in the United States. The consolidated income statement data for the years ended December 31, 2009 and 2010 and the consolidated balance sheet data as of December 31, 2009, 2010 and 2011 have been derived from our audited consolidated financial statements which are not included in this annual report.The information presented below under the caption “Other Financial Data” and “Dividends declared per share” contain information that is not derived from our financial statements. Year ended December 31, (in thousands of U.S. dollars, except per share and share data) Consolidated Income Statement Data: Revenues $ Cost of revenues 194,436 169,169 155,377 120,503 108,853 Gross profit Operating expenses: Research and development, net(1) Marketing and selling General and administrative 32,904 28,423 30,018 20,896 18,729 Total operating expenses 86,115 77,434 66,548 39,217 33,653 Operating income Finance expenses, net 1,314 2,773 4,775 2,370 8,693 Income before taxes on income Taxes on income 10,336 6,821 3,600 7,399 3,752 Income after taxes on income Equity in losses of affiliate(2) — — 67 296 293 Net income $
